DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection(s) set forth below will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
2.	Applicant’s response filed on April 4, 2022 has been entered. 
	Claims 1-3, 6-8, and 10 are pending and under examination. 
	The objection to the specification concerning the continuity information in the first paragraph and the objection to claim 6 for missing a concluding period have been withdrawn. All of the prior art rejections made previously have also been withdrawn in view of the amendments to the claims, which now require analysis of a sample obtained from a cancer patient.
	Applicant’s arguments concerning the effective filing date of the claims and the rejections made previously under 35 U.S.C. 112 are discussed below in the “Response to Arguments” section.

Information Disclosure Statement
3.	The Information Disclosure Statement filed on April 7, 2022 has been considered.
Response to Arguments
4.	Applicant’s arguments filed on April 4, 2022 have been fully considered. 
New Matter Rejection of claims 1-3, 6-8, 10, and 11 
Since claim 11 has been canceled, the rejection currently applies to claims 1-3, 6-8, and 10. 
Applicant’s arguments have been considered with respect to the modified rejection since they remain applicable. The arguments on pages 6-10 relate to the new matter issue raised with respect to claim 1, and the arguments on pages 10-11 relate to the new matter issue raised with respect to claim 10.
Claim 1:
Argument:
Applicant argues that independent claim 1, from which claims 2, 3, 6-8, and 10 depend, does not contain new matter for several reasons. First, Applicant incorporates by reference the arguments set forth in the previous response of February 17, 2021 (Remarks, page 6). Applicant also argues that the specification does, in fact, contain disclosure that is sufficient to support the subject matter of claim 1 (Remarks, pages 7-10). Here, Applicant points to the following portions of the original disclosure to support this argument: the abstract and paragraphs 35, 87-88, 91, 344, 348-349, 352, and 355. 
Response:
Applicant’s arguments have been fully considered, but they were not persuasive for the following reasons. 
First, the arguments incorporated by reference from the previous response of February 17, 2021 remain unpersuasive for the reasons set forth previously. 
Second, it is noted that the arguments presented on pages 7-10 are nearly identical to those presented previously on pages 11-15 of the previous response (i.e., the response filed on 9/9/21). They have been reconsidered, but they remain unpersuasive for the reasons set forth previously. Briefly, the disclosure provides support for methods that analyze DNA isolated from a biological sample obtained from a cancer patient, but it does not provide support for analysis of cell-free DNA from a cancer patient. As discussed previously, “fragmentary DNA” is not synonymous with cell-free DNA as Applicant’s arguments suggest because the term can also encompass DNA that has been fragmented. The term “fragmentary DNA” is not used again in the original disclosure, so there is nothing to clearly indicate that the “fragmentary DNA” in the abstract is cell-free DNA. The additional portions of the specification cited in the response—i.e., paras. 35, 87, 91, 344, 348-349, 351-352, and 355—also do not include any discussion of cell-free DNA. These portions of the original disclosure relate to applying the method broadly to a variety of different samples (see, e.g., paras. 35 and 352), but they never discuss cell-free DNA-containing samples nor do they contain anything to suggest that cell-free DNA samples other than the particular sample disclosed in paragraph 265 (cell-free DNA in maternal blood samples) were contemplated. Accordingly, they do not support the language in claim 1 concerning the analysis of cell-free DNA in a biological sample obtained from a cancer patient. Lastly, the reference to “any set of genetic material” and “DNA fragments” in paras. 349 and 355, respectively, does not necessarily encompass or relate to cell-free DNA. Neither term is defined in this way, and there surrounding portions of the cited paragraphs do not discuss cell-free DNA. Similarly, as noted above, the term “fragmentary DNA” in the abstract is not synonymous with cell-free DNA. Thus, it is clear that amended claim 1 still contains new matter.
Since Applicant’s arguments were not persuasive, the rejection has been maintained with modifications to address the cancellation of claim 11.
Claim 10:
Applicant argues that this claim does not contain new matter (Remarks, pages 10-11). Here, Applicant argues that the specification provides “examples of a sample of mixed blood samples of male and female origin that is subject of experimental studies” (Remarks, page 10). Applicant also points to paras. 287-288, para. 291, and Figures 2-10 and argues that the ordinary artisan would have recognized that the required amounts were also contemplated for cell-free DNA-containing samples.
These arguments were not persuasive. As acknowledged by Applicant, the cited portions in the original disclosure relate to mixed samples containing DNA obtained from cells rather than cell-free DNA. The sample used in these examples is also much narrower than the claims, which are not limited to a blood sample. As well, the examples do not relate to cancer as recited in amended claim 1, from which claim 10 depends. Therefore, the cited portions of the disclosure do not constitute even a species within the claimed genus because the genus in claim 1 is biological samples that contain cell-free DNA from cancer cells and non-cancerous tissue. As well, as discussed above, the discussion of cell-free DNA in the original disclosure is very limited, with only passing mention to DNA fragments from maternal blood in paragraph 265 and no reduction to practice of a method conducted using a cell-free DNA-containing mixed sample encompassed by amended claim 1. Therefore, it is not, in fact, clear that the ordinary artisan would have determined that the original disclosure contemplated a method in which the amount of cell-free DNA from cancer cells in the sample recited in claim 1 is between six and sixty picograms as recited in claim 10. Since Applicant’s arguments were not persuasive, claim 10 remains rejected for containing new matter.
Priority
Applicant argues that the effective filing date of the pending claims (i.e., claims 1-3, 6-8, and 10) should be March 17, 2008 for the reasons set forth earlier in the Remarks with respect to the new matter rejection (Remarks, pages 11-12).
This argument was not persuasive because Applicant’s arguments regarding the new matter rejection were unpersuasive for the reasons set forth above. As discussed below in the modified “Priority” section, the effective filing date of all of the pending claims April 8, 2020.
Rejection of claims 8 under 35 U.S.C. 112(b)
Applicant’s arguments do not specifically address this rejection, and it is not moot in view of the claim amendments. Accordingly, it has been maintained with minor modifications to reflect the fact that claim 11 has been canceled. 
Rejection of claim 6 under 35 U.S.C. 112(d)
Applicant’s arguments do not specifically address this rejection, and it is not moot in view of the claim amendments. Accordingly, it has been maintained.
 
Priority
5.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of all of the prior-filed applications fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
The instant application is a continuation of Application Serial No. 16/823,127, which is a continuation-in-part of each of Application Serial Nos. 16/411,507 and 16/399,911. Each of the ‘507 and ‘911 applications claims benefit to several non-provisional and provisional applications as outlined below. 
The ‘507 application is a continuation of Application Serial No. 16/288,690, which is a continuation of Application Serial No. 15/187,555, which is a continuation of Application Serial No. 14/092,457, which is a continuation of each of Application Serial Nos. 13/793,133 and 13/793,186. Each of the ‘133 and ‘186 applications is a continuation of Application Serial No. 11/603,406. The ‘406 application is a continuation-in-part of Application Serial No. 11/496,982. 
The ‘911 application is a continuation of Application Serial No. 15/887,746, which is a continuation of Application Serial No. 15/446,778, which is a continuation of Application Serial No. 13/949,212, which is a continuation of Application Serial No. 12/076,348. The ‘348 application is a continuation-in-part of each of Application Serial Nos. 11/634,550 and 11/603,406.
Each of Application Serial Nos. 12/076,348; 11/603,406; 11/634,550; and 11/496,982 also claims benefit of a number of provisional applications. 
As discussed below in the new matter rejection, the original disclosure fails to provide support for the analysis of cell-free DNA from a biological sample obtained from a cancer patient as recited in independent claim 1 of the instant application. Claim 10 of the instant application also contains new matter for an additional reason discussed below. All of the prior-filed applications contain at least the same deficiencies as to the subject matter of claims 1 and 10, and therefore, fail to provide support for the full scope of the instant claims 1-3, 6-8, and 10 for the same reasons. As a result, all of the pending claims have an effective filing date of April 8, 2020, which is the filing date of the instant application. 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-8, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1
Claim 1 has been amended to replace “a biological sample that comprises DNA from a first individual and DNA from a second individual” with “a biological sample that contains cell-free DNA from a target individual and a related individual, wherein the target individual is one or more cancer cells of an individual afflicted with cancer and the related individual is non-cancerous tissue of the individual afflicted with cancer.”
The original disclosure has been reviewed, but it fails to provide adequate support for the currently claimed methods. The specification describes analysis of cell-free DNA in maternal blood samples in para. 265, but there is nothing in the original disclosure to indicate that analysis of cell-free DNA in any other biological samples (e.g., the samples from a cancer patient recited in amended claim 1) was contemplated. There is no discussion of cell-free DNA in samples obtained from cancer patients, for example, nor is there generic disclosure related to cell-free DNA-containing samples that provides support for the amendments to claim 1. Instead, cell-free DNA samples are only mentioned in paragraph 265 in the context of maternal blood samples. 
It is acknowledged that the abstract states that the disclosed methods may be practiced with “fragmentary DNA,” but this term is not synonymous with cell-free DNA since it can simply refer to DNA that has been fragmented. And, since the term is not used again in the original disclosure, there is no clear link between the generic “fragmentary DNA” in the abstract and the DNA fragments in maternal blood samples in paragraph 265. 
Thus, it is clear that claim 1 contains new matter. Claims 2, 3, 6-8, and 10 also contain new matter since they depend from claim 1 and do not correct the above issue.
Claim 10
Claim 10 also contains new matter for an additional reason. This claim, which is not an original claim, depends from claim 1 and requires the amount of DNA from the target individual to be between 6 pg and 60 pg.
The original disclosure has been reviewed, but support was not found for the subject matter of claim 10. The original disclosure does not include an explicit disclosure of the claimed range, and it additionally fails to disclose any specific examples in which the amount of cell-free DNA from cancer cells in a sample obtained from a cancer patient as recited in claim 1 is within the required range. The specification does describe methods in which 6 pg or 60 pg of DNA was analyzed (see, e.g., paras. 288, 291, and 293-295), but none of these methods use biological samples obtained from cancer patients. Accordingly, claim 10 contains new matter for this additional reason.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6-8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for the following reasons. First, there is insufficient antecedent basis for “the biological sample,” which is recited in line 2. Applicant could address this by replacing “the” with “a”. 
Claims 2, 3, 6-8, and 10 are also indefinite by way of their dependency on claim 1.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 depends from claim 1 and recites “wherein the sequencing-by-synthesis comprises clonal amplification of the second amplified DNA.” This is not further limiting because it is already required by the sequencing step in claim 1.
Applicant may cancel the claim, amend the claim such that it is in proper dependent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by May et al. (US 2014/0227691 A1; newly cited).
	Regarding claims 1 and 6, May discloses a method for analyzing apoptotic (i.e., cell-free) DNA in a biological sample, e.g., a bodily fluid sample, from a cancer patient, wherein the sample includes cell-free DNA from cancer cells and also cell-free DNA that does not originate from cancer cells (see, e.g., the abstract and paras. 18, 22, 76, 82, and 106). The DNA may be cell-free DNA (para. 76). May further teaches that the method includes a step of performing targeted amplification using target-specific primers to amplify a plurality of loci of interest on the isolated cell-free DNA and produce first amplified DNA (see, e.g., paras. 71 and 75-79). The targeted amplification step may introduce a common tag that facilitates a subsequence universal amplification step (paras. 78-80). The resulting amplification products may then be subjected to a sequencing-by-synthesis process that includes clonal amplification (para. 176-177). Lastly, May teaches that the sequencing step may be used to determine the amount of target DNA in the sample (see, e.g., paras. 17). Since the target DNA may be cell-free DNA that originated from cancer cells in a subject (see, e.g., paras. 76 and 82), the reference teaches disclosing the amount of cell-free DNA from the target individual as required by claim 1. Thus, May anticipates the method of claims 1 and 6.
	Regarding claim 2, May teaches that the method may be used to amplify a plurality of SNP loci (see, e.g., paras. 107 & 140).
	Regarding claim 3, May also teaches that the target loci of interest may be located on a plurality of chromosomes (see, e.g., paras. 67, 78, and 109). 

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over May et al. (US 2014/0227691 A1; newly cited) in view of Eltoukhy & El Gamal (Acoustics, Speech and Signal Processing, 2006. ICASSP 2006 Proceedings. 2006 IEEE International Conference on, Vol. 2, May 2006, pp II-1032 – II-1035); cited previously and “Eltoukhy” below).
	Claim 7 depends from claim 1 and requires using a statistical method to estimate a cutoff threshold for the sequencing data prior to the step of determining the amount of DNA from the target individual. Claim 8 depends from claim 7 and requires the statistical method to comprise one or both of a maximum likelihood estimation and a Bayesian inference.
	As discussed above, May teaches the method of claims 1-3 and 6. 
May does not teach or suggest the requirements of claims 7 and 8.
	Eltoukhy, though, describes an approximate maximum likelihood method for base calling in pyrosequencing—a sequencing-by-synthesis method that is the basis for the 454 technology disclosed in May (see, e.g., paras. 175-177)—that “demonstrates reliable read lengths exceeding 200 bases, which is significantly longer than that achieved by current methods” (abstract; see also pages II-1033 – II-1035). 
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to use a maximum likelihood estimation method for base calling when practicing the pyrosequencing (i.e., sequencing-by-synthesis) step in the method of May. The ordinary artisan would have been motivated to do so to obtain the longer and more reliable read lengths described in Eltoukhy and would have had a reasonable expectation of success in view of the guidance provided in that reference. Incorporating the teachings of Eltoukhy into the method of May results in a method in which a statistical method is used to estimate a cutoff threshold for the sequencing data prior to the step of determining the amount of DNA from the target individual. Thus, the methods of claims 7 and 8 are prima facie obvious.

14.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over May et al. (US 2014/0227691 A1; newly cited) in view of Volckmar et al. (Genes Chromosomes Cancer 2018; 57: 123-139; newly cited).
	Claim 10 depends from claim 1 and requires the biological sample to contain a particular amount of DNA from the target individual.  
As discussed above, May teaches the method of claims 1-3 and 6. 
Regarding claim 10, May teaches that the disclosed methods are designed to analyze nucleic acids present in only a small amount in a sample (para. 68), but the reference does not teach the range of 6-60 pg or an amount falling within this range.
Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious to practice the method of May using a sample in which the amount of DNA from the target individual (i.e., the amount of cell-free DNA originating from cancer cells) is between 6 pg and 60 pg. Volckmar provides motivation to do so by teaching that 66 pg or 10 genome equivalents of cell-free DNA can be used to detect a variant allele present at 10% in a sample (Fig. 2). Volckmar also provides a reasonable expectation of success by describing many methods for isolating cell-free DNA from a sample (pages 125-126). Thus, the method of claim 10 is prima facie obvious. 

Conclusion
15.	No claims are currently allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637